Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed October 15, 2019 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Election/Restrictions
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected electric vehicle, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/9/22.
Applicant's election with traverse of Group I in the reply filed on February 9, 2022 is acknowledged.  The traversal is on the ground(s) that the preamble has been changed to the same preamble as claim 1.  This is not found persuasive because the claim is drawn to the performance of a controller. That requires a burdened examination and search.
The requirement is still deemed proper and is therefore made FINAL.


Allowable Subject Matter
Claims 1-9 are allowed. The instant claims would be allowable over the prior art of record, as the prior art is silent to a method of implementing a cold ambient battery chilling mode in an electric vehicle having a battery, battery charging system, and a thermal control system, the thermal control system including a cabin liquid coolant circuit that is operably connected to a battery liquid coolant circuit, the method comprising: determining if predefined cold ambient battery chilling mode criteria is satisfied, the predefined cold ambient battery chilling mode criteria including: 1) the vehicle battery charging system is activated; 2) the cabin is not being cooled by the cabin liquid coolant circuit; 3) the electric vehicle is stopped in ambient air below a predefined cold temperature; and 4) a temperature of the battery is above a predefined fast charge temperature; if the predefined cold ambient battery chilling mode criteria is satisfied, implementing the cold ambient battery chilling mode by: utilizing cold ambient air to cool a heater core of the cabin liquid coolant circuit; utilizing coolant flowing from the heater core of the cabin liquid coolant circuit to a battery heat exchanger that is thermally coupled to the vehicle battery to cool the vehicle battery during charging of the vehicle battery; allowing coolant that has been heated by the battery heat exchanger to flow through the heater core of the cabin liquid coolant circuit to reduce a temperature of coolant exiting the heater core; and wherein: the electric vehicle includes a battery chiller that is deactivated when the cold ambient battery chilling mode is implemented.  
The prior art, such as Shrivastava et al. U.S. Pub. 2020/0171916, teaches a method of operating an electric vehicle battery (electric motor vehicle; [0002]),  charging and thermal control system in an electric vehicle (system 200; Fig. 1), the method comprising: determining if predefined cold ambient battery chilling mode criteria exist (chiller 220 may be configured to supplement thermal management vehicle [0036]); when predefined cold ambient battery chilling mode criteria exist, implementing a cold ambient battery chilling mode including: 1) causing coolant to flow through a heater core of a cabin heater to cool the coolant (chiller 220 may receive output of a proportional valve transferring coolant; [0026]); 2) causing coolant exiting the heater core to flow through a battery heat exchanger (refrigerant circulate the cabin cooling in a loop 202, which exists the system; [0036] – [0037]), and 3).  However, the reference does not teach or suggest determining if predefined cold ambient battery chilling mode criteria is satisfied, the predefined cold ambient battery chilling mode criteria including: 1) the vehicle battery charging system is activated; 2) the cabin is not being cooled by the cabin liquid coolant circuit; 3) the electric vehicle is stopped in ambient air below a predefined cold temperature; and 4) a temperature of the battery is above a predefined fast charge temperature.  Therefore, the instant claims are patentably distinct from the prior art of record. 
	Claims 2-9 are allowable based on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava et al. U.S. Pub. 2020/0171916.
With respect to claim 10, Shrivastava teaches a method of operating an electric vehicle battery (electric motor vehicle; [0002]),  charging and thermal control system in an electric vehicle (system 200; Fig. 1), the method comprising: determining if predefined cold ambient battery chilling mode criteria exist (chiller 220 may be configured to supplement thermal management vehicle [0036]); when predefined cold ambient battery chilling mode criteria exist, implementing a cold ambient battery chilling mode including: 1) causing coolant to flow through a heater core of a cabin heater to cool the coolant (chiller 220 may receive output of a proportional valve transferring coolant; [0026]); 2) causing coolant exiting the heater core to flow through a battery heat exchanger (refrigerant circulate the cabin cooling in a loop 202, which exists the system; [0036] – [0037]), and 3).  With respect to claim 11, the predefined cold ambient battery chilling mode criteria comprise one or more of 1) the vehicle battery charging system is activated; 2) the cabin is not being cooled by the cabin liquid coolant circuit; 3) the electric vehicle is stopped in ambient air below a predefined cold temperature; and 4) a temperature of the battery is above a predefined fast charge temperature (selective activating the pump 222 of the component cooling loop 204 in response to the cabin temperature, including the charging temperature of the battery; [0037]).  With respect to claim 12, the predefined battery cooling criteria comprises a temperature of the battery (coolant being pumped based on traction battery temperature bine greater than a corresponding temperature threshold; [0037]).  With respect to claim 13, the predefined battery cooling criteria comprises a battery temperature at which battery power is reduced (coolant being pumped based on traction battery temperature bine greater than a corresponding temperature threshold; [0037]).    With respect to claim 14, the thermal control system includes a cabin liquid coolant circuit that is operably connected to a battery liquid coolant circuit (cabin cooling loop 202 configured for thermal management of the traction battery 206; [0031]; Fig. 2); the cabin liquid coolant circuit includes an electric heater that is configured to heat coolant entering the heater core (heater pump; [0038]), a pump configured to circulate coolant in the cabin liquid coolant circuit (pump 222 that circulates coolant; [0037]), and a first valve configured to selectively interconnect the cabin liquid coolant circuit to the battery liquid coolant circuit whereby the valve prevents flow of coolant from the cabin liquid coolant circuit to the heater core when the first valve is in a first state (the valve 216-2 controllers coolant through the cabin to cool the traction battery 106; [0036]), and causes coolant to flow to the heater core from the cabin liquid coolant circuit when the first valve is in a second state (the valve transferring cooling away from battery cool plate to cool the traction battery 106; [0036])  and including: causing coolant to flow from the heater core of the cabin liquid coolant circuit to the battery heat exchanger by shifting the first valve from the first state to the second state (chiller includes plate heat exchanger configured to absorb heat from the reference by second thermal expansion valve 216-2; [0036]).  

    PNG
    media_image1.png
    514
    598
    media_image1.png
    Greyscale

With respect to claim 15, electric heater is turned off when the cold ambient battery chilling mode is implemented [0038].  With respect to claim 16, the battery liquid coolant circuit includes a battery chiller that is configured to cool coolant before the coolant enters the battery heat exchanger when the battery chiller is activated (Fig. 2 battery chiller 220 is in a coolant circuit at coolant pump 222 and includes a plate heat exchanger that coolant passes through; [0036]), a pump configured to circulate coolant in the battery liquid coolant circuit (coolant pump 222; Fig. 2), and a second valve configured to direct coolant exiting the battery heat exchanger to the battery chiller when the second valve is in a first state (valve 216-1; Fig. 2 and [0035]), and to direct coolant exiting the battery heat exchanger to the cabin liquid coolant circuit when the second valve is in a second state (the valve transferring cooling away from battery cool plate to cool the traction battery 106; [0036]); wherein the second valve is in the second state when the cold ambient battery chilling mode is implemented (chiller includes plate heat exchanger configured to absorb heat from the reference by second thermal expansion valve 216-2; [0036]).   
Shrivastava does not expressly disclose deactivating a battery chiller (claim 10); deactivating the battery chiller when the cold ambient battery chilling mode is implemented (claim 17).  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ deactivating the battery chiller of Shrivastava, as it teaches that the controller selectively controls the system, including the pump.  See paragraph [0037]. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. U.S. Pub. 2020/0122545 teaches a heat pump system for a vehicle. See the Abstract. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Monique Wills whose telephone number is (571) 272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722